Citation Nr: 0335411	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  01-08 664	)	DATE
	)
    MERGED APPEAL	)
	)

On appeal from the Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right foot 
disorder.

5.  Entitlement to service connection for left foot disorder.

6.  Entitlement to an increased disability rating for 
service-connected headaches, currently evaluated as 10 
percent disabling.




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  

Procedural history

The veteran served on active duty from February 1980 to March 
2000. 

In April 2000, the RO received the veteran's claim of 
entitlement to service connection for a number of claimed 
disabilities.  In a June 2001 rating decision, service 
connection was granted for migraine headaches and a 
noncompensable disability rating was assigned.  The veteran 
filed a notice of disagreement as to that issue in July 2001.  
A statement of the case (SOC) was issued in September 2001, 
and the veteran filed a substantive appeal in October 2001.  
In a January 2003 rating decision, the increased the assigned 
disability rating to 10 percent.  The veteran has not since 
expressed satisfaction with the assigned disability rating.  
This issue thus has not been completely resolved and still 
remains to be adjudicated by the Board. See AB v. Brown, 6 
Vet. App. 35 (1993) [applicable law mandates that it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that a claim remains 
in controversy where less than the maximum benefit available 
is awarded].

Service connection for a sleep disorder for right and left 
knee and foot disorders was denied in a September 2001 RO 
rating decision.  The veteran disagreed with the September 
2001 rating decision in October 2001.  After the RO issued a 
statement of the case in May 2002, the veteran submitted a 
substantive appeal in August 2002.

Issues not on appeal

The veteran has raised various other issues in connection 
with his initial claim in April 2000 and thereafter.  For 
reasons stated immediately below, the Board believes that 
only the six issues identified on page one of this decision 
are in appellate status.  A comprehensive statement of the 
veteran dated June 20, 2003 addressed only these six issues.  

In a June 2001 rating decision, the RO granted service 
connection for hidradenitis suppurativa, hypertension, a low 
back disorder, a penile disorder and a scar of the left arm.  
In a September 2001 rating decision, the RO granted service 
connection for chronic bronchitis.  The veteran did express 
disagreement with the assigned disability ratings.  

Also in September 2001, the RO denied service connection for 
prostatitis, right ear hearing loss and tinnitus.  The 
veteran disagreed with RO's determination as to those issues.  
However, in a May 2002 rating decision the RO granted service 
connection for prostatitis and in an August 2002 rating 
decision the RO granted service connection for right ear 
hearing loss and tinnitus.  The veteran has not disagreed 
with the assigned disability ratings.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability].  

In the September 2001 rating decision, the RO denied service 
connection for pes planus and for a hip disorder.  The 
veteran disagreed with that decision as to both issues, and a 
SOC was issued in October 2002.  However, the veteran did not 
perfect an appeal as to either issue.  By regulation, a 
formal appeal must consist of either a properly completed VA 
Form 1-9 or correspondence containing the necessary 
information.  Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992); 38 C.F.R. § 20.202 (2002).  See Rowell v. Principi, 4 
Vet. App. 9, 17 (1993) [where a claimant did not perfect an 
appeal by timely filing a substantive appeal, the RO rating 
decision became final].  There is no indication that the 
veteran believes either issue to be on appeal.

In a January 2003 rating decision, the RO denied service 
connection for generalized arthritis.  To the Board's 
knowledge, the veteran has not expressed disagreement with 
that decision.
  
In a February 2002 statement, the veteran maintained that he 
has a kidney disorder, ear infections and a digestive 
disorder which are related to his military service.  Those 
issues have not been considered by the RO and are referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran has a diagnosed disorder of obstructive sleep 
apnea.  Competent medical evidence does not reveal that the 
veteran's sleep disorder is causally related to an incident 
of his military service, to include as due to an undiagnosed 
illness.


CONCLUSION OF LAW

A sleep disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310, 3.317 (2003).






CONTINUED ON NEXT PAGE




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

The veteran is seeking entitlement to service connection for 
a sleep disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
September 2001 rating decision, by the May 2002 SOC, and by 
the April 2003 and June 2003 SSOCs of the pertinent law and 
regulations and of the need to submit additional evidence on 
his claim.

In June 2000, upon receipt of the veteran's initial claim for 
service connection, the RO sent the veteran a letter 
notifying him of evidence necessary to support his claims.  
While the letter referred to the former well-groundedness 
standard, and thus did not accurately reflect which party was 
responsible to obtain the evidence, it specifically 
identified the evidence required with respect to each claimed 
disability.  

In June 2001, the RO contacted the veteran by telephone and 
informed him of the provisions of the VCAA.  The RO explained 
to the veteran what steps had been taken to that point, and 
what evidence had been obtained and reviewed.  The RO also 
notified the veteran that it would assist him further in 
obtaining additional evidence.  The veteran did not report 
any additional evidence at that time, and requested that a 
decision be made in his claim.  

The RO followed-up that discussion with a letter in June 
2001.  Crucially, the veteran was informed by means of the 
June 2001 letter as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  The letter explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  

A letter dated June 2003 again specified the evidence 
necessary to substantiate the claim.  The veteran was 
provided release forms and asked to identify any health care 
providers, whether VA or private, who might have records 
pertinent to his claim.   

The Board notes that the June 2001 letter gave no deadline 
for submission of evidence; and while the June 2003 letter 
requested a response within 30 days, it also specifically 
notified the veteran that he could respond up to a year from 
the date of the original letter [June 2001].  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).   
While that date had already passed when the June 2003 letter 
was sent, the Board notes that the veteran responded to the 
letter in June 2003.  At that time, the veteran identified 
service medical records, but did not identify any evidence 
that had not already been obtained.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, upon receipt of the veteran's claim for 
service connection, the RO obtained the veteran's service 
medical records and VA outpatient treatment records.  The 
veteran was also afforded VA examinations in August and 
October of 2000, in July 2001 and in November 2002, and those 
reports were obtained and reviewed by the RO.  The veteran 
submitted additional medical evidence in August 2002, March 
2003 and June 2003.

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
February 2003, the veteran stated that he had no additional 
evidence to submit and wanted to proceed with his appeal.  
Upon receipt of the May 2003 SSOC, the veteran sent a letter 
dated May 2003, stating that he had forwarded all the medical 
information with respect to the claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

The Board additionally observes that general due process has 
been observe in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2003).  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  He 
indicated in a July 2001 statement that he wanted a BVA 
hearing; however, he cancelled that request by way of an 
October 2001 letter.  He has not since requested another 
hearing.  

The Board notes that  Disabled American Veterans (DAV) 
submitted a VA Form 646 on behalf of the veteran in July 
2003.  It does not appear, however, that DAV in fact  
represents the veteran.  A notation in the file from DAV 
indicates that they do not represent him.  

Further, a review of the record does not indicate that the 
veteran has designated a Power of Attorney in this matter.  
The veteran was notified via a June 2001 letter that the RO 
had no record of him appointing a service organization to 
represent him, and that the RO would supply him with a list 
of service organizations at his request.  It does not appear 
that the veteran acted on that offer.  Based on this record, 
the Board believes that the veteran has been appropriately 
offered representation and that he has decided to pursue his 
appeal unrepresented.   
The Board adds that since some of the issues are being 
remanded, the veteran may still appoint a representative 
should he desire to do so while his claims are in remand 
status.

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Undiagnosed illness

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002);  38 C.F.R. § 
3.317(a)(1)(i) (2003).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2003).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2003).



Chronicity\continuity of symptomatology

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
veteran's claim.  See 38 C.F.R. § 3.303(b) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2003); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

In order for a claimant to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).


Analysis 

The veteran contends that he has a sleep disorder that is the 
result of an undiagnosed illness incurred during service in 
the Persian Gulf.  He further contends in the alternative 
that that he has a diagnosed sleep disorder, sleep apnea, 
that was incurred during service or is due to his service-
connected bronchitis.  
The Board will address these contentions in turn.

Undiagnosed illness

With respect to the veteran's first contention, that his 
sleep disorder is related to his service in the Persian Gulf, 
the Board notes that the veteran in fact has a sleep 
disorder.  However, the medical evidence that the sleep 
disorder is due to a diagnosed disorder, not an undiagnosed 
illness.  Obstructive sleep apnea was diagnosed on a May 2001 
sleep study and in a July 2001 VA examination report.  The 
veteran in fact underwent a surgical procedure in August 2001 
in an attempt to correct the problem.  The procedure 
consisted of a tonsillectomy and uvulopalatopharyngoplasty.  
In other words, the veteran's claimed sleep disorder may not 
be characterized as being the result of an undiagnosed 
illness because there is in fact a diagnosis.  

In short, with respect to the Persian Gulf claim, Hickson 
element (2), Persian Gulf service, is met.  Element (1), an 
undiagnosed illness causing a sleep disorder, is not.  
Element (3) nexus, is therefore not established by 
presumption.  Service connection based on Gulf War service is 
therefore not warranted.  See 38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317(a)(1)(ii) (2003).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  The Board has therefore 
given thought to whether service connection may be granted 
for the veteran's claimed sleep disorder regardless of any 
presumptions relating to his Persian Gulf service.  The Board 
accordingly must consider the veteran's two remaining 
contentions, first that his sleep disorder is directly 
related to his service and second that it is secondary to his 
service-connected bronchitis.  

Direct service connection

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present: (1) a 
current disability; (2) in-service incurrence of such 
disability; and (3) medical nexus.  See Hickson, supra.

The first Hickson element is established; the veteran has 
been diagnosed with obstructive sleep apnea.  

With respect to the second Hickson element, in service 
incurrence of disease or injury, the first recorded complaint 
of sleep apnea occurred in February 2001, almost a year after 
the veteran left service in March 2000.  The condition was 
first diagnosed during a March 2001 sleep study.  

The veteran stated in his October 2001 notice of disagreement 
that he first complained of sleep problems in the military, 
and was given a prescription to help him sleep.  In a January 
2003 statement, the veteran contended that he saw a military 
doctor in 1999 for sleep problems.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  After a review of the 
extensive service medical records, the Board can identify no 
evidence of complaint, treatment or diagnosis of a sleep 
disorder during service.  Moreover, the post-service medical 
records do not indicate that the veteran informed any health 
care provider   that his sleep problems began during service.

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  The Board has considered the statements provided by 
the veteran to VA adjudicators to the effect that he 
complained of sleep problems during service. Against this is 
the negative service and immediate post-service medical 
records. The Board finds the veteran's statements made in 
connection with his claim for monetary benefits from the 
government to be of relatively little probative value in the 
context of the medical record as a whole.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].

The Board additionally notes that, although the veteran 
served in the Persian Gulf region during the Persian Gulf 
War, the veteran does not contend and his service records do 
not indicate that he engaged in combat with an enemy.  The 
veteran stated in January 2003 that he was sent to Kuwait in 
1995 and was involved in training the Kuwaiti Army and 
destruction of old military equipment.  Thus, combat 
presumptions are not available.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Accordingly, the second Hickson element is not satisfied.  

The Board therefore believes that in the absence of one of 
the required elements, service connection may not be granted.  
However, the Board has the fundamental authority to decide a 
claim in the alternative.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995).  Therefore, the Board will go on to consider the 
third Hickson element. 

The Board can identify no medical evidence that purports to 
relate the veteran's current sleep apnea to an incident of 
his military service.  In fact, a sleep study conducted in 
March 2001 by Dr. N.N.K attributed the veteran's sleep apnea 
to his weight, and recommended weight loss as a treatment.  
The Board notes that the veteran weighted 238 pounds at 
separation from service, as recorded on his separation 
examination; he weighed 300 pounds in March 2001, as recorded 
at the sleep clinic; and he weighed 312 pounds in July 2001, 
as recorded on the VA examination report.  The veteran was 
then described as obese.  Dr. N.N.K. stated that only a few 
pounds can be significant and can result in striking 
amelioration of snoring and disordered breathing.  Similarly, 
a May 2001 health record shows a recommendation of diet and 
exercise for treatment of the veteran's sleep disorder.  
Clearly, the medical evidence does not support a nexus to 
service but rather clearly ascribes the veteran's sleep apnea 
to a significant weight gain in the year after he retired.  

The Board has also considered the veteran's own statements 
with regard to a nexus.  In June 2003, the veteran attributed 
his sleep apnea to possible exposure to chemical and 
biological weapons in Kuwait.  However, the Board notes that 
no medical evidence establishes or suggests such a 
connection.  Rather, the competent medical evidence of record 
indicates that the veteran's sleep apnea is related to his 
weight.  It is now well established that as a layperson 
without medical training the veteran is not competent to 
comment on medical matters such as diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Given the relatively short period after service within which 
the veteran's symptoms began, the Board has considered the 
provisions relating to continuity of symptomatology after 
service.  See 38 C.F.R. § 3.303(b) (2002).  However, those 
provisions require that the condition be noted during 
service, that continuity of symptomatology be demonstrated 
thereafter, and that competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-496 (1997).

In this case, as stated above, the veteran's service medical 
records contain no notation of a sleep disorder during 
service and there is no evidence of a sleep disorder for 
approximately one year after service.  Significantly, the 
competent medical evidence of record ascribes the sleep apnea 
to the weight gain after service.   In Voerth v. West, 13 
Vet. App. 117, 120 (1999), the Court stated that in Savage 
the Court had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.  No such nexus has been provided by the veteran.  The 
provisions of 38 C.F.R. § 3.303(b) as to chronicity and 
continuity of symptomatology are thus not for application.
  
Accordingly, the third Hickson element is also not satisfied.

In summary, with respect to direct service connection, 
Hickson element (1), 
a current diagnosed sleep disorder, is met.  Hickson element 
(2), in-service incurrence, is not.  Element (3), medical 
nexus, also is not met.  The veteran's claim fails on these 
bases.

Secondary service connection

In a May 2003 letter, the veteran attributed his sleep 
disorder to his service-connected respiratory problems and 
bronchitis.  

The veteran has been service connected for a respiratory 
disorder, bronchitis.  
As stated above, he has been diagnosed with a sleep disorder.  
Accordingly, the first and second Wallin elements, current 
disability and a service-connected disability, have been met.  
The question which must be answered by the Board involved 
medical nexus, that is whether the veteran's sleep disorder 
is proximately due to, or the result of, his service-
connected respiratory disability.  The Board can identify no 
medical evidence whatsoever which purports to establish or 
support such a connection.  Rather, as discussed above the 
medical evidence overwhelmingly indicates that his sleep 
disorder is directly related to his weight.  As stated above, 
the veteran's own statements do not constitute competent 
nexus medical evidence.
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Service connection for sleep apnea on a presumptive basis is 
therefore denied in the absence of Wallin element (3), 
medical nexus.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence of 
record is against a grant of service connection for a sleep 
disorder, whether on a presumptive, direct or secondary 
basis.  The claim is accordingly denied.


ORDER

Service connection for a sleep disorder is denied.


REMAND

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right foot 
disorder.

5.  Entitlement to service connection for left foot disorder.

6.  Entitlement to an increased disability rating for 
headaches, currently evaluated as 10 percent disabling.

For reasons expressed immediately below, the Board believes 
that the five remaining issues must be remanded for 
additional development.

In a June 2003 statement submitted by the veteran, he 
identified a recent (June 18, 2003) clinical office visit for 
his service-connected headaches.  After a review of the 
claims file, it does not appear that that record has been 
obtained.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file. See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

In November 2002, subsequent to the May 2002 statement of the 
case, the veteran was afforded VA examinations for the joints 
(knees) and feet.  While the results of those examinations 
were considered in claims of entitlement to service 
connection for generalized arthritis and for pes planus, 
issues not now on appeal, the Board believes that this 
evidence is also pertinent to the veteran's claims of 
entitlement to service connection for right and left knee and 
foot disorders.  These issues were not readjudicated in light 
of that additional pertinent evidence.    

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA should contact the veteran and ascertain 
whether 
there are additional treatment records pertaining 
to any of 
the issues remaining on appeal.  If such treatment 
records exist, 
VBA should either obtain such records or inform the 
veteran 
that it is his responsibility to do so.
 
2.  VBA should then review the evidence 
of record and readjudicate the veteran's 
claims of entitlement to an   increased 
disability rating for headaches.  VBA 
should readjudicate the claims of 
entitlement to service connection for a 
right knee disorder, a left knee 
disorder, a right foot disorder and a 
left foot disorder, considering evidence 
obtained since the May 2002 SOC.  If any 
of the claims remains denied, VBA should 
provide the veteran with a supplemental 
statement of the case.  The veteran 
should be afforded an appropriate period 
of time in which to respond.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




